ViNJE, J.
A copy of the contract entered into between E. B. Blanchard and H. O. Blanchard was marked Exhibit A and annexed to the complaint, which contained this allegation relative thereto: “a copy of which contract is hereto annexed, marked Exhibit A, and made a part of this complaint.” We fail to appreciate the force of appellants’ ten-page argument to the effect that the contract is not a part of the complaint and cannot be resorted to for the purpose of determining its sufficiency, nor can we see the relevancy of the cases cited to sustain the argument. The method here pursued of making the contract a part of the complaint has been too long recognized by this court to be now open to question or to need citation of authorities in its support.
The complaint alleges the execution of a written contract for a valuable consideration for the benefit of plaintiff, a stranger thereto; that the contract was performed for about *424eight years, when tbe parties thereto sought to change it without the consent of the plaintiff; that demand for a conveyance has been made and refused. The facts alleged bring the case under the principle declared in Tweeddale v. Tweeddale, 116 Wis. 517, 93 N. W. 440, namely, that when a person for a consideration paid to him by another agrees to pay or cause to be paid a sum of money to a third person, a stranger to the transaction, the latter thereby becomes possessed of the absolute right to the benefit of the promise and a right of action thereby accrues to him against the promisor. This principle has since been recognized and applied in Security Nat. Bank v. St. Croix P. Co. 117 Wis. 211, 94 N. W. 74; Peterson v. C. & N. W. R. Co. 119 Wis. 197, 96 N. W. 532; Gilbert P. Co. v. Whiting P. Co. 123 Wis. 472, 102 N. W. 20; Smith v. Pfluger, 126 Wis. 253, 105 N. W. 476; Whiting v. Hoglund, 127 Wis. 135, 106 N. W. 391; U. S. G. Co. v. Gleason, 135 Wis. 539, 116 N. W. 238; Mootz v. Petraschefski, 137 Wis. 315, 118 N. W. 865; Warren Webster & Co. v. Beaumont H. Co. 151 Wis. 1, 138 N. W. 102; Zwietusch v. Becker, 153 Wis. 213, 140 N. W. 1056; Wetutzke v. Wetutzke, 158 Wis. 305, 148 N. W. 1088; Roundy, Peckham & Dexter Co. v. Baldwin, 161 Wis. 342, 154 N. W. 364; Concrete S. Co. v. Ill. S. Co. 163 Wis. 41, 157 N. W. 543, and is now too firmly entrenched in the jurisprudence of the state to be successfully questioned. In Gimbel Bros. v. McConnell, 159 Wis. 325, 150 N. W. 495, the principle was recognized, but held not applicable since no valid contract was made. The fact that the payment was to he in land and not in money does not affect the rule.
Since the promisor is dead and the defendants now have title to the land, secured through a breach of the original contract, no reason is perceived why they should not be compelled to convey to plaintiff if the facts alleged in her complaint are established.
By the Oourt. — Order affirmed.